233



                     .. ‘~OFFICE OF THE AfTORNEY         GENERAL OF TEXAS
                                                                                   .
                                                AUSTIN
                       _-                                                                  .

    ,QgwwCMUm~
     A?mmQ-                      .:,      '.;                                          :




              Roaorabia J;, 0. Looney.
              county +Iitor     “.                                                               .

          . : Boatbq.,  Texas :    ” :’
                    !._
       .’     Dear.:&; *.     .-’

        ., ..          i.                                                                                  ..
                                                                               0                      ‘.
                .:                                                             OISB
          ‘,                                                                   in’
                                                                               f
                            ..



.




                 .


                                                                  shown. in’the
                                                                 sdds +mr 6 paid
                                                                  $1~ ~‘in other



                               WounseL for.‘the ~~~dlninistratrlx’oontends  .
                        thst th8s.e liquidating  &ivid&ids .ar? a part of’
                        the oorpus of the eatata,    and. as suoh not subjsot.                 ‘I’
                        to ‘the oonunlssion of onzehalf of one per cent
                        due the County Judge un3ar &!t. 3926, ..RCS, ‘althpugh
                        the full amount roproscxta ‘pn inorrask over the
                        actual inventory values.
                                                                                          I
                                                                                              234.   ,-



_.:
                           ‘.




      ’ Eonorable S. D.’ .kooney                   pace $2


                   *Iii taxlny, the coats in this case, should one-
           .heflf of on6 per. cent~oommlsalon bo taxed by the County
            Judge on thla itern~.~of.,~l~uldati.ng’dlolden0a,?~
                                 ‘.
           In reply ‘to our litqulry   ,am‘to how this ‘iioulda-
~~0~ ~was~‘hanQ.ad,.your’ &et.tar. of Ootobar 20, 1943, i+ter:
                     .
      .,      -’
            “The .&bsF .oornpai& wound ui b&i&~“&               .’
’ .. $ald’ oi? the. 3nterest of share holders partly In
   . ‘cash‘and partly by lssu~oc   of:. stock .ln ,a.:new . ...’
                                                              ’
            aorporotlon.N                                      ,,   .-‘I . . . .
               .-*. ,‘~   3 ,... . . et,,:,.,,:.   :                    : ,*’
            . ,. hrtldlc   .3326g R?ilied      Civiiz &tu&&d~                      zin
.j&‘&         f,o~lgwe: _’.‘:yf;:;‘.:.: ..;, .    .: r..: : :     :
‘.                            .:-,.I,,‘.I‘:’
  . . -:         “The co&y: Judg’e ahe.ll’:ai$o raoelk        the                    .I
       ~.,rf+lowlag:reesr                  ~,
                                ;..    ‘.                ‘.~
      . :
                   .“1.. .A oommfea’ii.-+;of cne-lialf   bi oki peroeht
             up03 the aotual     oosh reoelpta’ of: eaoh bxecutor,
             (Idmlnlstrator or~guar~lan,        upon.ths approval of
             the exhlblta,and     tea fini      set$lemen$ oi the” :-                                                                                                235
        .




      Honorable 3: D.. Looney           pare $3
     interpreta$lon    OS the longuace OS the Court OS Cloll Appeala
      ia the case of :Ylllla vs. Harvey, 26 S. X. (2) 288, In whloh
     Cese writ OS error was reiused.       In that ease the court
     reviewed a decision     oS the trial  jud e allowing the oounty
      judge a oommlsslon under Article     392 t , eupr.a, of one-heir
     .Or one .peroent on,oash OS the teatatrl%      on, deposit in the
     bank’ at tha. time of her death.     The executors    appealed from
      the rulln~.mak~ng this allowance.      1Yaquota the Sollowln~
     excerpt Srom the deolalon OS the, Courts..
                     “The aOt vary Olsarly has in.vIew the provid-
             I& OS. oompensatlon to the probate judge for hIa
            oSSlcIal’oontro1        OS eststqe,   based on @the aotual
            oaah reoslpt~’       shown by the exhibits       and the SInal
            settlement     OS the .aaaoouqt oS the *executor*.            But.
            properly cdnstrufng the Aot;,lt            Is believed    that
            the speOISIo case presented here on appeal may..
            not be reg’lrded as wl thin. its soope and rr1thl.n
            Its purpose.        There Is nothing in: then words or the
            diti.616 to atteoh’ a~dlff orent mianing Oapabls OS
             eipresalg    embracing It.       An Independent exeoutor
            Is not .lncluded wIthin the term ‘exeoutor,’              as
            employed In the article,          snd the:~term*reoeIpta*
            therein .used~,,does not embraoa Oash on deposit                   ‘,,‘        _’        :      ‘.
            ti the bank batsthe death OF the teatator.               The .~ :
            word .*ifxeoutor* as’ used Is mall6 clear and apa~ltld                               .

            by considering       the assoclsted     words @administrator
            or guardian. * Judged Sror Its associated               words,
.~          the term ‘exdoutor * wee meant .to refer to the
            exec?utor admInisterIng        the estates OS the testator
            under the oontrol OS the probatd oourt.               suoh                                . .
            olass of exeo’utors are required, ‘as admlnfetra-
                                                                                      .:
            tors and guardians are, to present to the pro-                            .
            bate court In ah exhibit          OS ecoountlng;     under
            oath,- all sums in oash terlved          from sales,     001-
            lectlons,     and like sources in due oourse OS ad-
            mlnIstratlon.        The probote &d&e Is required to
             examine and approve all suoh exhibits             oS aocount-
             lnc whsn ,dtip presented to him by such exeOUtOr
             or a&lnIstrator        or guardian.-    The oSflolal      situation
             cS an independent exeoutor is dliiarent,              and it-
            ‘is OtherwIse provided es to his leeal duties and
             euthorlty.      The statute     of this atote authoriaes
             admlnlstration       independent OS the control OS .~
             prob,e$s   jurisdiction     wh#:.xothe tes%atOr     has 80
                                                         ,’
                                                                                                  236
 .




           Ronorable J. D. Lqoney               page #4.


‘.                    lndlosted by the terms of the tvlli thnt such 16
                .;-. ~h18 a06ire.           The independent exeoutor so named
            :.         In  .ths    will.16     qualliled     to a ot, and Independently
                      of the, probate oourt, fro61 the time the wIll*ap
                      poIntlnC him is’ adsltted               to Probate..      Colemauv.
                      boduoa Co. (Tex.CIt. App.) 204 3. K. 382; Pepper :                          .
     .                II:  ‘Galling      (Tel.   Clv.   A.p.)    195   S.  V.  892;    Roy
           . . _.                                                                                     ‘.       .
‘.                    v.. Ghltaker, 92 Tar. 34i , 4.8 s. x. .ct92, 49 s. 2.367.
                 : Be need .not neoessarily                return sn inventory In
                      order to mske hI6 execUtOr6hIp valid.                      Cooper Y.
                        Homer, 62 Tex. 356; i~lllls                V. Ferguson,. 46 Tex
                      496, .lt ‘Is thou&it. the term l actual oash reoelpts~’
                      should.be held to Sp6OIriOally de6cribe money                          ,Y.
                    ” reo.elvad.by the exeoutor other than the 066h or
                      oorpus oft ,the estats which was on hand when the
                      te8tatOk died, btiosuse th6 Words US& point                      t0
     :..              end Imply:that meaning.. .tid ,too, -another seotion
                      of the: statute,.         bearing. upon the same .subjeot-
:*.                   f&tar .of Oompea66tfoa,~ make6’I.t evident ,th6t
                      suoh was’ the meaning that the Legislature                    intended
               .      stiou1d     .be   put. upon   the   tern   ‘Used  In,  the’ presently
                      oonsldsred artIol6:              The one 6eotIoa of the
                      statute. St&d6 '66 the context or the other, and
                     ‘they-msy’be’comp6red-and               read t~cgethar as a
                      means of. &vlng.‘ta. the lsuguage~, used ~the maiming:
                      .Intended:by~ the LegIsl.ature~               Ry :suoh S~eotIons
                       (s.rticle      3689 and. 3690) exeoutoks an& admidietrators                                 j
                      ~.8- allow8a~~commI6sion on “911 s.ums they iaay aotually
                      raoolver Ia:cash* .~but..vhich. shall not InolUde c.ang                      .’
                       cash which was 0~1 hand at’ the time, or the death ot
                       the teststor .or Intestaterg              “Also by artiole .4310
                  ., R.S.,       ,oo.ihiss’Iona   -ore   expressli     denleq to .the guirdlan
                      on *f.Gtate.~*I*- * first           delIvered,(     .The ‘express shuttltig
                      out of a oo~mmlsslon ‘to exeoutors,:snd                 admInl6trators
                      oh ‘Cash’* * *. on hand at the * * *.death OC the
                      testator        .or Intestate’      ahd to guardlana * on the
                       estate first         delivered’      Is to. be. taken .a? ‘an .eXprc8sIon           .
                       0: leglslatlve          Intent oi tho scope land purpose of
                       cticle       3926.      There Is no dtffcrence           In the msan-
                      Ins of. the tcrm6 ‘aotually               reo’eive. In oash’ as used
                       in article        3689, and ‘aotual cash reoeipts-,*               as
                    ._used in artiale           3926, ttna testate        when .flrst delivered!,
                      63 used       In art1016 4310.           The vary .purpose of the
                       etatuta In authorI6icC akexeautor                    to not Independently
                         of control of the probate oourt Is, as statod In
                      Ullhelm’ 6 .8State V. Datthews ,(Tex. CIv. App. ) 274 S. Z.,
                 * 251, 752: ‘To avoid the ulsual 0.08t6 aad b&her. Of
                      rsgular admIn16tratIon.W


                                                                I
               :ocomble.       J. 3. Loonsy           as’-c ii
                                                  .
                        Claarly, under the nbovo hslain&      the omaty
             j&e-‘$9 COt Cdft!tldd t3 il OCtd88iCLi ml OSeh Ofihaad OT                                      .
             in tho bmk at the tiae of’..t,h:a aasth of the 4~0~0nad. ;za
             1 mitw          ci fact,      t?cle wos the snly     ~osua In the oasa.
               ;;eat .not 0.3v3m.m the I3*m~e       of fhn 4rolaica 80 lzld- .
               1~: by way si diOt4 tblt     Uaeh ~lr_oocxUu fra7 disposition
               of tbff’ OO?:US  Cf the CStoC0 y&?ht--&i'&~1ai881ciato the
    :
                                                                                                            ‘_
              .cxnty~ 5u.dr.e. In inot,   a0 daainioa   of our appellate
             . ~tl%l baa t3f~~rtee      my oxoer-'ioa
                                                  ”    OS the tqrsa-actual
               ~1~1:raoslQt.aw 6s used I& aa:C iMiLo2~ 3924 dCh%t thw
               C-XI&Ic;t; &m&. 02 la tha b.snk aa tha dota.,izsitha daetb .of
        ..     cbe owaar.                                             ,
.

                         The f8Ot thct    &nCy~ju&.E43       9m antlt:sd     t3 a. "                 : .:.
             fee   akufl
                      .lOnOtQ df% a.7:?VCrte& hit0 OtaStl in ths QOW88 Gf            .
             p6zfcfsteri~~~nn uct*to 13 sLw           !:: Cw dceiolm of tho
             3E~%Ld  ~hil‘t +I &ybS    Vit. L- ‘:CiS,   134 3.  2. (2)  131,
             fa thit        oaoc at th0 time of         CYB   dontb of the teotatorr.be6'           -:. ;
              cimod s 13,WO eora~xanoh; os.zsiderable lluastock PR& ewe.           ':::
              ranch a: r1p%xit. Ah of oaid osaetb wuru sold and the             -.    - . .
              adticl3trritorp&f'thS.then     axutty judge bm-hsU      ol on9     :
              ;zrcent oti the ~roaaoda bf thrr ffalc. A later   osxkty ju42g.a’~
              &a apprzmod the fi~nl dotmat ‘FOF the eetstc      clcrf;o.od the,
             ’0milff8lh   6bOUUl  hhva be= yild w .hl.&and. brou         ?d.t.
              xx 0-t     15 rta o~lalcm by ‘fuqtloe’ Sharp, as wsl        tha ‘: !‘, .
              Cwst Of .ciV%l +oblS     ia its O@ian,.    in’daIfyin&’reli6f     >. .+
              to t!f3flaw oouaty .JUd~:e,SW.726’.GD Eks It rcw ~rsfito4:. ~’.e-
              t&t cof:vnrslan of tho p.~oper;y of tba oatnta into conh
             armt~~ *actual             osah rsoelpta    * 3i or!iioh tha jud~,e asrltcd                            ..
              4 ~az3im310aa, tn4.ia'b.o~o2uslos, the cupr9zis Cowt                baldi                     ..
                                         .:                                  .                                _.
                               Yaoh      oouskfy judge~wss Quid the aQouat Cue hln                     :
                                                                                                :           ._.
                    in-this        98S%”
                                                                                 .




                              .              ,.                                             '.


              .~       ..                                                                                       :


                               l
                                                                                                                ‘.
                                                                                            :
                                                                              238

 .


                                                     ‘.   -   .



            qnomble       J. 0. &n%y      pcG:c :6
            .

                           WC are ratbor inclined to tz~mr.          tne
                    C-kit? JI;dF,eah~ul.d ba. F;3Lr!a aokiaaion:   : .
..                  on nil aot~tl cash rna%ivad by the iida&nlstrator
                    x.tlls act&it; aa wch fro: ttia.ssla of proparty
     r              owed by deoodent at ths Cfoc of Ido 468th. or
                    froz tha .oallootl.jn~of duhts bolqQg       t:,the   .     :,                .
 .                  aststa et tho tlsa of his hsnth, OF 0~. . . . ‘.
.
     :              rentals, ata., ze . .or on sotunl oqah raasfnln6
                    . . . . SPOZIthe p~onaoztian of tho doaeQeat!r
                    buaiae89.m .

                      .The .Caaalaslah oi kygxals ln‘revarolny. the
           tGcisi63, wotb4 tb.6.sbovs oxaorpt, apporantly iindl3C
            fault onLo vittr tho lmt 1t.a~ tceaouas it ps not llbaral
            srlaw&   It qs th%re held thgt. the $x4@ YI%IImtltlad to            ’
         . s’c~lsal~a      on"811 xawl ta of tht? buabvms ro&srdLeao  .
            of tha faat- they wer% in frr~,e masyra pild right out                 ;,.
          ; %,~Sll. .            .                     .,
     .




                            9x1s ~&fcsla     53 zot c;rnSfafsC .to reoslpta
                     aPie      irm twlas of bzoperty    oolleotlon of
 :                   cobto,- rent- OS prop%?sy, $to; tt sag ba oolleotod
                     an. rmdpta’ arlelttg  fpoci tha canduet of R btrsinssa
                           .e.
               ..    .,. .~

          ._           ‘Ii ~dfaacoslkigona g?~rr af t&t% i&s, tbd Con&a-
             sidt:oi hppsals fc the oplniact bet alta+’ anid:
          ‘_ ’




                                                                               :         .




                                                                                             ,
                                                                                                      239




                                                                                                            ;.



     . .               ._      *                        ..
                            %i     oxhib,ft   tlaua by .a.i arcdutor      or aac&aia-
.                    t:itor. . .abtirq the c.xaCU.i:x3OS oald sstste
                     an4 na sacount oi ell rsonsy roacload anC psid oug                             ' -~
                     0% scoo-Jnt or talc astste, . . .ab~~ii bs riled
                     kltb *,ho oler!c,. 5 . .oftzr r::io!atbo oourt thall
                     imnlna snI4 axS?bit,    sac if oorrect,  render
                     jabigaat of 3~provsl         Sbe~e~       md order    It to
                     b6-.rsoordoU.-i
                            A oelreful    exas?mtloli        oi'tha   Lore&a6      outborltise                   .-

           - isadi  to the 00naluaS05 thst.whcta, in the ao:~mm of ~11 odtlin-
           .. iotratlm, part of.+     aor;un o? the ant‘m3 in csnrbrtac If&o                                 :
              exit, the county jti~:e ia sntItl.o\ltn a wr.zaiseio5 on tha
              a:saG h,i ruuh emh.   tie aaa no rw&eon why the ama p&xi&8.                                         .         .
              aswld aot apply to the ooah racaIwQ     in the atoak Crenaetltm
              1OYOlVCllhcta, as apply la the COD0 OC u-%eh raoo1veu rpoc R.
              snla of.the oorpus o,C tha eatssz    or cs&    rec!tva! Frm  tho
              coll*otlw.  of 3 debt ~t'ioh.rmsr prt   of the corjm ot the estate.
              lo thIrr cmc, the ~dtinlstrntr::x    hsua rllsd har annucrl 6xhlbIt                                      !.

             .or %ocwt~cho?iln~          the .wcdy txken in in th6 stock              liq!&htioa.
              Mar   Artlola‘.3321,     ~usra, It 2,s ths ?as~onzlbIllty       02 the
              cxrt  to appow       the  st~0oc5t If corrsot.      'iho oxhlbit rmcr;la
              Ust 'canaswt ot %he 6stzta,          ~tonic ln. B corporstlon,   baa
              m;: cmvartad iato 5 4:frfmnt             :03x3.  The op~rovsl by the
              JUCEOot $5~ ncoout        ia  cfrect    @oerr   thB court’s starip of
              3rproYtsl on tJl0 tT3ns?otIon by shluk .oalsh and stocr; In a                                       ‘:

              aax cor~orotio& WCTB acoapted L;i'Llau oi stock la the old
'.            ~orporstlcn.
                                                                                                  .
                                                                                                                  240
        .
                                                    .
                                                .
                         .
                              qonorable J. P. Lboney        page .‘:‘8
                               ..               . ..
                             . .     *.
                                         Aooordlhgly  we are o? the opiaion that the
                              oouut+judee is ‘qntltled to a conmission of one-half,
                              of an6 peroent on the aotusl c~h reoeived in the
                              l~quidotion tranaaotion, but hs would not be entitled.
                              to’s c01nIdSS~On on. the stook rsoeloed in the new                                                       ‘_
                              ~rporatlon.
                                                                                .
                                                                                                          .
                                                            Youri vary truly
            .                 .   .




                                                                       f’8. Arthur Sandlln            .       .       . .
                                                                       (1’    Assistant
                                                                             ‘.
                                                                                                                                                          .       .
            .                  W&d                                                                                                      .
                                                                                                                            .:_
                                                                                             ..

                                                              ‘,                                                  *                              ..
I                .


                     :

                                                                                                                                                . .           .
                                                                   .
                                                                                                                                  ._
                . .                                                                                                                         .         .




                                          .,.
                                                        :


    .